Case 1:18-cv-24296-LFL Document 95-1 Entered on FLSD Docket 03/06/2020 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
CASE NO. 18-24296-CIV-MORENO

JULIO C. PENA, an individual,
Plaintiff,
vs.
FACCI OF MERRICK PARK, INC., a Florida
for-profit corporation, and KOSMAS KALAS,

an individual,

Defendants.

CERTIFICATION OF JULIO C, PENA

1. I, JULIO C. PENA, being over eighteen (18) years of age, do hereby certify,
pursuant to 28 U.S.C. § 1746(1), that the following statements are true and accurate.

2. I have personal knowledge of all facts stated herein except where otherwise
specifically stated.

3. On December 13, 2019, Defendants served an Offer of Judgment for $10,000.00.

4. I discussed this Offer of Judgment with my attorneys on several occasions. I then
made the decision to accept the Offer of Judgment.

5. On December 27, 2019, I accepted the Offer of Judgment by Defendants for
$10,000.00.

6. My attorneys advised me that if I went to trial I might have obtained an amount

lower then the $10,000.00 settlement amount.

1
Law OFFICE OF LOWELL J. KUVIN
17 EAST FLAGLER STREET - SUITE 223 - MIAMI, FLORIDA 33131 « TEL.: 305.358.6800 - Fax: 305.358.6808
Case 1:18-cv-24296-LFL Document 95-1 Entered on FLSD Docket 03/06/2020 Page 2 of 3

i However, I decided to accept the $10,000.00 settlement amount in order to avoid
the delay in going to trial and the uncertainty.
8. This Certification was translated to me from English to Spanish before I signed it.

I certify under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed on February 24, 2020

  

 

JULIO C. PENA

2
LAW OFFICE OF LOWELL J. KUVIN

17 EAST FLAGLER STREET - SUITE 223 - MIAMI, FLORIDA 33131 + TEL.: 305.358.6800 - Fax: 305.358.6808
Case 1:18-cv-24296-LFL Document 95-1 Entered on FLSD Docket 03/06/2020 Page 3 of 3

1. Yo, JULIO C. PENA, mayor de dieciocho (18) afios
de edad, certifico, de conformidad con 28 U.S.C. §
1746 (1), que las siguientes afirmaciones son
verdaderas y precisas.

2. Tengo conocimiento personal de todos los hechos
aqui establecidos, excepto donde se indique
especificamente lo contrario.

3. El 13 de diciembre de 2019, los Demandados
presentaron una oferta de juicio por $ 10,000.00.

4. Discuti esta oferta de juicio con mis abogados en
varias ocasiones. Entonces tomé la decision de aceptar
la oferta de juicio.

5. El 27 de diciembre de 2019, acepté la Oferta de
juicio de los Demandados por $ 10,000.00.

6. Mis abogados me aconsejaron que si fuera a juicio,
podria haber obtenido un monto menor que el monto
del acuerdo de $ 10,000.00.

7. Sin embargo, decidi aceptar el monto del acuerdo de
$ 10,000.00 para evitar el retraso en el juicio y la
incertidumbre.

8. Esta certificacion me fue traducida del inglés al

espafiol antes de firmarla. 0
Certifico bajo pena de perjurio segun las leyes de los ~ ee
Estados Unidos de América que lo anterior es verdad
